Exhibit Consolidated Financial Statements of (Unaudited) TITAN TRADING ANALYTICS INC. (A Development Stage Company) January 31, 2008 (expressed in Canadian dollars) Notice to Reader The management of Titan Trading Analytics Inc. is responsible for the preparation of the accompanying interim consolidated financial statements. The interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by management to present fairly the financial position, operating results and cash flows of the Company. These interim financial statements have not been reviewed by an auditor. These interim consolidated financial statements are unaudited and include all adjustments, consisting of normal and recurring items, that management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Dated:March 18, 2008 signed “Kenneth W. Powell” Kenneth W. Powell President, CEO and CFO TABLE OF CONTENTS PAGE Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Financial Statements 5 - 20 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Balance Sheet (Unaudited – prepared by management) January 31, 2008 October 31, 2007 ASSETS CURRENT Cash and cash equivalents 114,975 $ 18,664 Short-term investments (Note 4) 168,484 221,807 Sundry Receivable 34,285 404 Prepaid expenses & deposit 35,756 7,757 353,500 248,632 Deposit 23,500 23,500 Equipment (Note 5) 397,903 159,270 $ 774,903 $ 431,402 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 235,641 $ 274,173 Loans and advances (Note 6) 16,598 350,831 252,239 625,004 Commitments (Note 9) Going Concern (Note 1) SHAREHOLDERS’ EQUITY Share capital (Note 7) 9,730,713 8,795,045 Warrants (Note 7) 1,060,544 812,255 Contributed surplus (Note 7) 2,213,822 2,119,682 Deficit (12,482,415 ) (11,920,584 ) 522,664 (193,602 ) $ 774,903 431,402 See accompanying notes Approved on behalf of the Board: “Kenneth W.
